THE THIRTEENTH COURT OF APPEALS

                                   13-21-00332-CV


                               Lashonda Marie Pollack
                                         v.
                          Jaisha Glentae Roberts Hoffenden


                                 On Appeal from the
                      169th District Court of Bell County, Texas
                          Trial Court Cause No. 311,880-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 21, 2022